DETAILED ACTION
	This is a non-final Office Action on the merits for U.S. Application 17/435,680.
Claims 25-47 are pending.
Claims 1-24 are cancelled.
Claims 25-47 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-32, 38, 39, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 defines “its ends,” which renders the claimed invention indefinite since multiple elements have been defined prior to use of the term “its” and thus one of ordinary skill in the art would not know exactly which element is being referred back to. For examining purposes and in light of the specification and drawings, “its” is considered to comprise the threshold member. Moreover, claims 29-32 are rendered indefinite for their dependencies upon claim 28. Furthermore, claim 29 includes similar “its” limitations and is similarly rejected and interpreted.
Claim 38 defines “a plurality of the walls,” which renders the claimed invention indefinite since both “a plurality of upstanding peripheral walls” and “a plurality of the walls” has already been defined within claim 25, from which claim 38 depends from, and thus one of ordinary skill in the art would not know what plurality of walls is being referred back to. For examining purposes and in light of the specification and drawings, claim 38 is considered to define a subset of walls which can be different or the same as the plurality of walls as defined in claim 38.
Claim 39 defines “a frame,” which renders the claimed invention indefinite since a frame has already been defined for the one or more walls within claim 37, which claim 39 depends from and thus one of ordinary skill in the art would not know whether a separate frame is required or whether such a frame refers back to the frame defined in claim 37. For examining purposes and in light of the specification and drawings, “a frame” of claim 39 is considered to refer back to the frame of claim 37.
Moreover, claim 39 defines “the first and/or second panels” which lacks antecedent basis and renders the claimed invention indefinite since such first and second panels have not been previously defined and one of ordinary skill in the art would not know what panels are being referred back to. For examining purposes and in light of the specification and drawings, the first and second panels are considered to refer back to respective inner and outer panels.
Claim 47 defines the booth is “soundproof,” which renders the claimed invention indefinite since one of ordinary skill in the art would not know whether no sound is allowed to travel through the booth structure so as to be completely soundproof or whether the booth provides sound insulation and thus abates the travel of sound into and out of the assembly. For examining purposes and in light of the specification and drawings, the booth is considered to comprise of some characteristics of sound insulation, where the materials and construction of the booth do not restrict all sound from travelling therethrough.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 25-27, 33-38, 40, 42, and 44-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strain (U.S. Patent 4,258,511).
Regarding claim 25, Strain discloses a freestanding booth (#11; see figure 1) comprising a plurality of upstanding peripheral walls (#33 and #45), a roof (#35) and a base (the base formed by elements #19) upon which the booth stands in use (see figure 1), one of the walls defining an opening that is closed by a door (#83), wherein the base extends along a basal edge of a plurality of walls but does not extend across the opening (see figure 1, where the base elements #19 only extend under the walls and not across the door opening).
Regarding claim 26, Strain discloses the base is provided at the periphery of the booth only (see figures 1 and 2).
Regarding claim 27, Strain discloses the booth comprises four walls (see figures 1 and 2, where the booth comprises of four walls to form a rectangular space) and the base is substantially U-shaped (the door opening is provided in the center of one of the walls such that the base is considered substantially U-shaped, where the base elements #19 also comprise of a substantially U-shaped cross section and thus is considered U-shaped in such a manner as well).
Regarding claim 33, Strain discloses no floor (see figures 1 and 2, where the booth rests on a floor F and thus does not itself comprise of a floor covering element extending between the base elements).
Regarding claim 34, Strain discloses the base comprises a plurality of elongate sections (#19) that are connected to one another (see figures 1 and 2), wherein adjacent elongate sections are arranged at an angle to one another (see figures 1 and 2, where the sections #19 extend 90 degrees relative to one another).
Regarding claim 35, Strain discloses the base is unitarily formed (under the broadest reasonable interpretation of “unitarily” as being based on one or more units, the sections #19 connect to one another so as to form a single base unit that is fixed relative to one another so as to not be able to move relative to one another and thus meets such limitations as broadly defined).
Regarding claim 36, Strain discloses the elongate sections are separately formed and are joined to one another (see figure 2).
Regarding claim 37, Strain discloses one or more of the walls comprises a frame (the frame formed by elements #15 and #21) that is fixed to the base (see figures 1 and 2) and one or more wall panels (#33 and #45) that are fixed to the frame (see figures 1, 3, and 4).
Regarding claim 38, Strain discloses a plurality of the walls comprises frames (#15 and #21) that are joined together to form a booth sub frame (see figure 2).
Regarding claim 40, Strain discloses each of the walls and the roof comprises one or more outer panels (#33 and #35), there being provided seals (the seals formed by frames #23, #25, and #21 and gaskets #41 and #77) between the panels so that the outer panels form a sealed outer structure (see figures 1 and 4).
Regarding claim 42, Strain discloses an acoustic seal (#41) is provided, which extends around substantially an entire periphery of the base and seals the base to a floor in use (see figures 1, 3, and 4).
Regarding claim 44, Strain discloses the base comprises sound absorbing material (#41) on an upper surface (#25) of the base (see figures 3 and 4), the sound absorbing material being sandwiched between the base and the walls (see figures 3 and 4).
Regarding claim 45, Strain discloses one or more of the walls comprises a frame (the frame formed by elements #15, #23, and #21) that is fixed to the base and one or more wall panels (#33 and #45) that are fixed to the frame (see figures 1, 3, and 4), and wherein the sound absorbing material is sandwiched between the frame and the base (see figure 4, where the material #41 is positioned vertically between the base #19 and frame #23 as required).
Regarding claim 46, Strain discloses the base is provided with sound absorbing material (#41) on a lower surface of the base that is sandwiched between the base and a floor during use (see figures 3 and 4).
Regarding claim 47, Strain discloses the booth is soundproof (col. 6, ll. 27-35 disclose the booth is to achieve noise reduction for industrial use and thus is considered soundproof, in light of the 112 issue as explained above).

Claim(s) 25-27, 33-43, 46, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollock (U.S. Patent 3,885,362).
Regarding claim 25, Pollock discloses a freestanding booth (see figure 2) comprising a plurality of upstanding peripheral walls (#32), a roof (#34) and a base (the base formed by elements #37) upon which the booth stands in use (see figures 1 and 2), one of the walls defining an opening that is closed by a door (#35), wherein the base extends along a basal edge of a plurality of walls but does not extend across the opening (see figures 2 and 13, where the base elements #37 only extend under the walls and not across the door opening).
Regarding claim 26, Pollock discloses the base is provided at the periphery of the booth only (see figures 1 and 2).
Regarding claim 27, Pollock discloses the booth comprises four walls (see figures 1 and 2, where the booth comprises of four walls to form a rectangular space) and the base is substantially U-shaped (The door opening is provided in the center of one of the walls such that the base is considered substantially U-shaped, or, alternatively, the base elements are U-shaped in cross section so as to open upwardly).
Regarding claim 33, Pollock discloses no floor (see figure 1, where the booth rests on a floor and thus does not itself comprise of a floor covering element extending between the base elements).
Regarding claim 34, Pollock discloses the base comprises a plurality of elongate sections (#37) that are connected to one another (see figures 1 and 2), wherein adjacent elongate sections are arranged at an angle to one another (see figures 1 and 2, where the sections #37 extend 90 degrees relative to one another).
Regarding claim 35, Pollock discloses the base is unitarily formed (under the broadest reasonable interpretation of “unitarily” as being based on one or more units, the sections #37 connect to one another so as to form a single base unit that is fixed relative to one another so as to not be able to move relative to one another and thus meets such limitations as broadly defined).
Regarding claim 36, Pollock discloses the elongate sections are separately formed and are joined to one another (see figures 1 and 2).
Regarding claim 37, Pollock discloses one or more of the walls comprises a frame (the frame formed by elements #48, #54, and #62) that is fixed to the base (see figures 1 and 2) and one or more wall panels (#32) that are fixed to the frame (see figures 1 and 6).
Regarding claim 38, Pollock discloses a plurality of the walls comprises frames (#48, #54, and #62) that are joined together to form a booth sub frame (see figure 1).
Regarding claim 39, Pollock discloses each of the one or more walls comprising a frame (the frame comprising of elements #48, #54, and #62) comprises two or more wall panels (#32) that include an inner panel (element #73 can be considered the inner panel of the wall panel #32) and an outer panel (element #72 can be considered the outer panel of the wall panel #32), which oppose one another and comprise respective inner and outer faces of the wall (see figure 6), the frame comprising a vertically extending support elements (#48 and #54) to which the inner and/or outer panels are mounted (see figure 6, where the panels are mounted to the support elements through frame support elements #62), wherein the support element comprises either a plurality of vertically spaced lugs or a plurality of vertically spaced hooks (elements #62 can be considered to comprise of lugs #67 which are vertically spaced from the base #37), wherein the inner and/or outer panels each comprise a corresponding plurality of the other of the vertically spaced hooks or lugs (elements #74 and #78 of the outer panels form the hooks which are vertically spaced from the base as well), and the lugs and hooks engage with one another to support the first and/or second panels on the support element (see figure 6).
Regarding claim 40, Pollock discloses each of the walls and the roof comprises one or more outer panels (#32 and #34), there being provided seals (the seals formed by gaskets #70 and #83) between the panels so that the outer panels form a sealed outer structure (see figures 6 and 8).
Regarding claim 41, Pollock discloses the door comprises a perimeter seal (the seal formed by gasket #83 that extends around the opening #103 as depicted in figure 12 as well as the seal #108 at the bottom of the door), such that with the door closed there is a sealed volume is defined by the outer panels and the door (see figures 12 and 13).
Regarding claim 42, Pollock discloses an acoustic seal (#40) is provided, which extends around substantially an entire periphery of the base and seals the base to a floor in use (see figures 2, 4, and 6).
Regarding claim 43, Pollock discloses a seal (#108) provided on a basal edge of the door (see figure 13, where the seal #108 is provided at the bottom edge of the door).
Regarding claim 46, Pollock discloses the base is provided with sound absorbing material (#40) on a lower surface of the base that is sandwiched between the base and a floor during use (see figures 4 and 6).
Regarding claim 47, Pollock discloses the booth is soundproof (the booth is constructed to achieve noise abatement during use and thus is considered soundproof, in light of the 112 issue as explained above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Strain in view of Sherman (U.S. Patent 3,462,899).
Regarding claim 28, Strain discloses the claimed invention except specifically for a removably attachable threshold member that extends across the door opening. However, it is highly well known in the art, as evidenced by Sherman, that sound insulating structures can be provided with a flat or upturned V-shaped threshold member in order to provide further insulation, along with a drop seal attached to the bottom surface of the door, at the bottom of the door of the structure. Therefore, it would have been obvious to have included a threshold member that extends across the door opening and is attached to the base of the assembly of Strain, as taught in Sherman, in order to increase the sound insulation properties of the assembly at the bottom of the door elements and also since it has been held that rearranging parts of an invention, such as the location of where such elements attach to one another, involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950). Attaching the threshold to the base instead of the floor of the assembly of Strain would thus allow the threshold to move with the booth as the booth is moved so as to ensure the sound insulation properties of the assembly when in use.
Regarding claim 29, Strain in view of Sherman render obvious the threshold member is elongate and is rotatable about its longitudinal axis for fixing in different orientations (figure 8 of Sherman depicts the threshold can comprise of an upturned v-shaped cross section, where such a threshold can be rotated around its longitudinal axis as well as a vertical axis as depicted in figure 8 in order to attach the threshold on slopped surfaces and thus fix the threshold in a different orientation, where such features would be provided within Strain as explained above).
Regarding claim 30, Strain in view of Sherman render obvious the threshold member, in use, takes the form of an upturned V in cross section (figure 8 of Sherman depicts the threshold can comprise of an upturned v-shaped cross section, where such features would be provided within Strain as explained above).

Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Strain in view of Sherman and Lai (U.S. Publication 2007/0245638).
Regarding claim 31, Strain does not disclose the use of a floor covering within the booth. However, such floor coverings are known in the art and extend throughout the interior of the booth from each base section of the booth assembly, where such floor coverings can be supported on top of supports extending between the base section elements, as taught in Lai. Therefore, it would have been obvious to have used a floor covering within the booth of Strain, as taught in Lai, in order to protect the floor which the booth was provided over while also providing an aesthetic flooring for inside the booth. It would have also been obvious to have overlapped the floor covering with the threshold member within Strain in view of Sherman, as taught in Lai, in order to provide a smooth transition between inside and outside of the booth while providing a seal at the door opening location.

Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over Strain in view of Sherman and Baxter (U.S. Publication 2006/0283087).
Regarding claim 32, Strain in view of Sherman render the claimed invention obvious except for a maximum vertical height of the threshold member in use is less than 10 mm. However, as evidenced by Baxter and generally known in the art, ADA requirements restrict door thresholds from being more than ¾ of an inch high, or even more than ½ inch in some locations, where a ¼ inch is known and used in the art to prevent tripping when travelling through the threshold. Therefore, it would have been obvious to have constructed the threshold of Strain in view of Sherman to be less than 10mm, such as a ¼ inch as taught in Baxter, in order to prevent tripping through the door during use while also allowing the booth to meet ADA requirements.

Claim(s) 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Strain in view of Pollock.
Regarding claim 41, Strain discloses the door can comprise of a similar structure as the panels of the walls and thus is considered to comprise of similar seals #77; however, Strain does not specifically disclose the doors comprise of a perimeter seal as defined. It is highly well known in the art, as evidenced by Pollock, that doors of sound insulated enclosures can comprise of sound gasket #108 at a bottom edge thereof so as to engage the floor which the booth is provided over, where gasket materials are also provided around the door opening where the door is to contact in order to provide further sound insulation to the assembly. See figures 12 and 13. Therefore, it would have been obvious to have sealed the entire perimeter of the doors of Strain, as taught in Pollock, in order to further insulate the booth from sound travelling in or out thereof.
Regarding claim 43, Strain discloses the claimed invention except for a seal provided on a basal edge of the door. It is highly well known in the art, as evidenced by Pollock, that when constructing a sound insulated booth, a threshold may not be used to prevent tripping into and out of the booth and thus to provide sound insulation at the door location, a door seal #108 at the bottom of the door is used. Therefore, it would have been obvious to have constructed the door of Strain to comprise of a door seal at a basal edge thereof, as taught in Pollock, in order to increase the sound insulation at such a location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635